Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 4-8, 10, 13, and 14 are objected to because of the following informalities:  
claim 1 lacks antecedent basis for “the longitudinal direction”, 
claim 2 lacks antecedent basis for “the circumferential direction” and “the radial direction”,
claim 4 lacks antecedent basis for “the step height”, 
claims 5 and 6 lack antecedent basis for “the diameter” and “the housing”
claims 7, 8, 13, and 14 lack antecedent basis for “the diameter”
claim 10 lacks antecedent basis for “the width”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilcox (US 2209619 A).
With respect to claim 1, Wilcox discloses a drilling head (combination a-1, J, I, fig. 5) for a percussive displacement ground drilling device (pg. 1 col. 1 ll. 1-3) with a first (A-1) and a second (J and I) drilling head section, the second drilling head section having a cross section that increases in the longitudinal direction (shown in fig. 5), wherein the second drilling head section includes a plurality of step-shaped areas (J, I).
With respect to claim 3, Wilcox discloses 2 step shaped areas (I, J).
With respect to claim 4, Wilcox discloses wherein the step-shaped areas have essentially the same step height (col. 1 pg. 2 ll. 45-50).
With respect to claim 5, Wilcox discloses wherein between the step-shaped areas, there is at least one step height having a magnitude of at least 4% of the diameter of the housing of the ground drilling device (col. 1 pg. 2 ll. 10-15 states that a ten inch bit has a seven inch pilot cutter. The housing (F of fig. 1 or the uppermost threaded portion which houses a portion of I in fig. 5 which would also be called a housing) has a diameter smaller than the pilot cutter and the uppermost reamer portion. col. 1 pg. 2 ll. 45-50 stating that each reamer step cuts an area equal to that of the pilot, which has an area of pi*3.5^2 = 38.5in^2. In order to meet these requirements, for a 20 inch bit, the pilot diameter is 11.56 (which is between 10 and 12 as stated) giving a pilot radius of 5.78 and a pilot area of roughly 104. Since the next reamer cuts an area equal to 104 (which means that the total area of the circle swept by the first reamer will be twice the area of the pilot) the first step height, x, can be solved for as follows: Pi *(5.78+ x)^2 = 208. Solving for this quadratic equation of x^2 + 11.56x – 32.8 = 0 yields 2.35 for step height x (and roughly 1.87 for the second step height, which is essentially equal to 2.35) which is considerably larger than 4 % of the housing diameter since the housing is less than the bit diameter.
With respect to claim 6, since the step length has not been defined to differentiate between step height, the same formula above applies. Furthermore, since fig. 5 of Wilcox shows significantly larger axial separation between steps than step heights, this will be true regardless of interpretation.  
With respect to claim 7, Wilcox discloses wherein a last one of said plurality of step-shaped areas, farthest from an exposed end of the drilling head, protrudes beyond the diameter of a subsequent section of a drill string of the drilling device (shown in fig. 5).
With respect to claim 10, since Wilcox discloses the cutting face coming to triangular points as shown in figs. 2, 5, the maximum width of the discharge ducts will be essentially equal to a quarter of the circumference of the pilot bit which is equal to (Pi*11.56)/4 = 9.07, both steps (2.35 and 1.87) are less than a third of this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable  Hasewend (US 3507342 A), hereinafter Has in light of Puttmann (US 20090211812 A1).
With respect to claim 1, Has discloses a drilling head (combination 2, 3, 4, 6, 7, 9) for a percussive displacement ground drilling device with a first (2) and a second (4, 6, 7, 9) drilling head section, the second drilling head section having a cross section that increases in the longitudinal direction, wherein the second drilling head section includes a plurality of step-shaped areas (first step-shaped area 6 and second step-shaped area 9, see figs. 1, 1a).
However, Has fails to disclose the discharge ducts on the first drilling head section.
Nevertheless, Puttmann discloses 6 discharge ducts between 6 projections (9) of a first drilling head section (3) in a percussion drilling tool with a central percussion member (6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided 6 discharge ducts between 6 projections of the first drilling head section (2) of Has as taught by Puttmann since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claims 2 and 3, Has discloses wherein the step-shaped areas are two areas (6, 9) configured without cutting edges in the circumferential direction and/or in the radial direction (shown in figs. 1, 1a).
With respect to claim 7, Has discloses wherein a last one of said plurality of step-shaped areas, farthest from an exposed end of the drilling head, protrudes beyond the diameter of a subsequent section of a drill string of the drilling device (shown in fig. 1 where 9 contacts the wall or the borehole and 11 does not)
With respect to claims 8, 9, and 12-14, Has in light of Puttmann discloses wherein two projections delimit each discharge duct (fig. 2, Puttmann), and wherein at least one of the projections delimiting a discharge duct protrudes beyond the diameter of the second drilling head section (beyond 6) and/or a subsequent section of the drill string (also beyond 11, since neither 6 or 11 contact the wellbore wall where 2 does), wherein two projections delimit each discharge duct, and wherein at least 6 projections are provided, which form 6 discharge ducts (fig. 2, Puttmann).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 0681381 A discloses providing reaming sections on a percussion bit without cutting edges (pg. 2 col. 1) which could be applied to Wilcox. US 0738327 A and US 5085285 A also disclose multiple steps on a percussion tool. US 4100979 A discloses equal step heights 35 for good force distribution which could be applied to Wilcox.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/25/2022